Per Curiam.

The order denying the motion to set aside the verdict as excessive reads- in part as follows:
“1. If the plaintiff will accept and the defendants will pay $20,000.00, the verdict will be reduced to $20,000.00.
“2. If the defendants will pay, but the plaintiff will not accept $20,000.00, the verdict will be set aside and a new trial ordered.
u 3. If the plaintiff will accept but the defendants will not pay $20,000.00 the motions to set the verdict aside will be denied.”
There is no authority for this practice.
We do not consider this verdict excessive in view of the very serious injuries shown.
The judgment and order should be affirmed, with costs.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Judgment and order unanimously affirmed, with costs. [See post, p. 819.]